MEMORANDUM **
Daniel A. Ramirez appeals pro se the district court’s judgment on the pleadings in favor of defendants in his diversity action alleging Las Vegas casinos induced him to gamble, cheated him in games of blackjack, and drove him to the brink of suicide. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a judgment on the pleadings, Marx v. Loral Corp., 87 F.3d 1049, 1053 (9th Cir.1996), and we may affirm on any ground supported by the record, see Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998).
Judgment on the pleadings was proper because Ramirez’s action to recover losses sustained while playing blackjack is barred by Nevada law. See Nev.Rev.Stat. §§ 463.361, 463.362 (as amended July 1, 1995). Contrary to Ramirez’s contention on appeal, the district court properly considered only the law and the contents of the pleadings. See Doleman v. Meiji Mut. Life Ins. Co., 727 F.2d 1480, 1482 (9th Cir.1984).
Ramirez waived any federal mail fraud or RICO claims because he did not raise them before the district court. See Poland v. Stewart, 169 F.3d 573, 576 n. 4 (9th Cir.1999)(order).
The district court properly dismissed the complaint without leave to amend because amendment would be futile. See Schmier v. U.S.Ct. of Appeals for the *409Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002).
Ramirez’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.